*709ON MOTION TO DISMISS
SCHOTT, Judge.
On our own motion we noticed a probable lack of jurisdiction over this appeal.
The judgment appealed from dismissed a rule for preliminary injunction brought by plaintiff and intervenor, West Lake Development Company. It was signed on August 3,1977, and plaintiff and intervenor filed a petition for appeal on August 18. However, they did not post their appeal bond until September 19.
LSA-C.C.P. Art. 3612 provides:
“An appeal from an order or judgment relating to a preliminary injunction must be taken and a bond furnished within fifteen days from the date of the order or judgment.”
When the appeal bond is not filed within fifteen days, as in this case, the Court of Appeal is without jurisdiction over the matter. Torry v. Barnes, 338 So.2d 383 (La.App. 3rd Cir. 1976), Ruiz v. Succession of Viosca, 291 So.2d 527 (La.App. 4th Cir. 1974).
Appellants contend that the fifteen day period was interrupted or suspended by virtue of the fact that between the time the judgment was signed and the time the bond was filed applications for supervisory writs were made by them to this court and to the Supreme Court. The filing of applications for supervisory writs in these courts did not have the effect of interrupting or suspending the delay provided by Art. 3612 for taking an appeal. Jay v. United Packing House Workers of America, 34 So.2d 526 (Orl.La.App.1948).
APPEAL DISMISSED